DETAILED ACTION
	Claims 1-29 are present.  Claims 18-20 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Election/Restrictions
The Office Action dated 07/30/2020 contained the following species election requirement:
Species of cellobiohydrolase variant:  Applicant is required to elect one species of cellobiohydrolase variant by:
1)	Electing one species of parent cellobiohydrolase selected from SEQ ID NOS: 1-6.
2)	Electing one substitution as recited in claim 8 selected from T8A,P; S17Q; N113D; K157R; S159P; D184N; V199P; E240G; S250D; F274Y; G318A,P,S; T325P; T328P; T347P; D349V; G358A; G360S,T; D380N; N391D; S393D; S394P; T412A; and T430V.
3)	Electing one substitution as recited in claim 9 selected from G4C, A21P, S26A, W38A, R39L, T44I, T44M, T44N, T44K, S45D, S45N, G46A, G461, G46L, G46T, Y511, T52R, T52W, G53A, G53M, G53R, G53W, N54S, N54I, N54D, A72C, G75S, S87T, L93V, N94S, N94A, N94R, N94Q, F95L, F95Y, S100T, S100V, S100W, S100L, S100G, K102S, K102R, L1081, 111T, D114E, F129S, D130N, D130E, V131A, P137S, C138S, G139E, G139M, G139Q, G139S, G139R, L144A, L144V, D150N, 
Indicating a species of cellobiohydrolase variant was required by elected from all of 1) through 3).  In remarks dated 10/01/2020 applicant elected “a parent CBHI of SEQ ID NO: 1 comprising a substitution D349V is hereby elected.”  However, since the claims are directed to cellobiohydrolase variants requiring at least two substitutions (e.g. claims 9, 21 and 29), applicant is required elect one substitution as recited in claim 9 as indicated in “3)” above from the original species election requirement of the Office Action dated 07/30/2020.
A response to this Office Action must include the above-described species election in order to be considered to be fully responsive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-16 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borch et al. (WO 2014/138672 A1, PCT/US2014/022068) (previously cited).
Borch et al., abstract, states:
The present invention relates to cellobiohydrolase variants. The present invention also relates to polynucleotides encoding the variants; nucleic acid constructs, vectors, and host cells comprising the polynucleotides; and methods of using the variants.
Borch et al., in the claims, state:
1 . A cellobiohydrolase variant, comprising an alteration at one or more positions corresponding to positions 197, 198, 199, and 200 of the mature polypeptide of SEQ ID NO: 2, wherein the alteration at the one or more positions corresponding to positions 197, 198, and 200 is a substitution and the alteration at the position corresponding to position 199 is a deletion, wherein the variant has cellobiohydrolase activity, and wherein the variant has at least 60%, e.g., at least 65%, at least 70%, at least 75%, at least 80%, at least 81 %, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100%, sequence identity to the mature polypeptide of a parent cellobiohydrolase.
2. The variant of claim 1, wherein the parent cellobiohydrolase is selected from the group consisting of:
(a) a polypeptide having at least 60% sequence identity to the mature polypeptide of SEQ ID NO: 2, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, or SEQ ID NO: 22;
(b) a polypeptide encoded by a polynucleotide that hybridizes under low stringency conditions with the mature polypeptide coding sequence of SEQ ID NO: 1 , SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 1 1 , SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, or SEQ ID NO: 21 ; or the full-length complement thereof;
(c) a polypeptide encoded by a polynucleotide having at least 60% identity to the mature polypeptide coding sequence of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 7, SEQ ID 
(d) the mature polypeptide of SEQ ID NO: 2, SEQ ID NO: 8, SEQ ID NO: 10,
SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, or SEQ ID NO: 22; and
(e) a fragment of the mature polypeptide of SEQ ID NO: 2, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, or SEQ ID NO: 22, which has cellobiohydrolase activity.
3. The variant of claim 1 or 2, which comprises a substitution at a position corresponding to position 197.
4. The variant of claim 3, wherein the substitution is with Ala.
5. The variant of any of claims 1 -4, which comprises a substitution at a position corresponding to position 198.
6. The variant of claim 5, wherein the substitution is with Ala.
7. The variant of any of claims 1 -6, which comprises a substitution at a position corresponding to position 200.
8. The variant of claim 7, wherein the substitution is with Ala, Gly, or Trp.
9. The variant of any of claims 1-8, which comprises a deletion at a position corresponding to position 197.
10. The variant of any of claims 1-9, which comprises one or more alterations selected from the group consisting of N197A, N198A, A199*, and N200A,G,W at positions corresponding to the mature polypeptide of SEQ ID NO: 2.
11 . The variant of any of claims 1-10, wherein the parent is a hybrid or chimeric polypeptide in which the carbohydrate binding domain of the parent is replaced with a different carbohydrate binding domain or a fusion protein in which a heterologous carbohydrate binding domain is fused to the parent.
12. The variant of any of claims 1-11, which has an increased specific performance relative to the parent.
13. An isolated polynucleotide encoding the variant of any of claims 1-12.
cultivating a host cell comprising the polynucleotide of claim 13 under conditions suitable for expression of the variant, and optionally (b) recovering the variant.
15. A transgenic plant, plant part or plant cell transformed with the polynucleotide of claim 13.
16. A method of producing the variant of any of claims 1 -12, comprising: (a) cultivating a transgenic plant or a plant cell [i.e. a host cell] comprising a polynucleotide encoding the variant under conditions conducive for production of the variant, and optionally (b) recovering the variant.
17. A method for obtaining a cellobiohydrolase variant, comprising (a) introducing into a parent cellobiohydrolase an alteration at one or more positions corresponding to positions 197, 198, 199, and 200 of the mature polypeptide of SEQ ID NO: 2, wherein the alteration at the one or more positions corresponding to positions 197, 198, and 200 is a substitution and the alteration at the position corresponding to position 199 is a deletion, and wherein the variant has cellobiohydrolase activity, and optionally (b) recovering the variant.
As such, Borch et al., in the claims directly states introducing any and/or all of the alterations/substitutions N197A, N198A, A199*, and N200A,G,W at positions corresponding to the mature polypeptide of SEQ ID NO: 2 of Borch et al. in a parent cellobiohydrolase being the mature polypeptide of SEQ ID NO: 8 of Borch et al. “In another aspect, the catalytic domain is amino acids 1 to 437 of SEQ ID NO: 8.” Borch et al., page 5, lines 18-19.  “In another embodiment, the variant has at least 60%, e.g., at least 65%, at least 70%, at least 75%, at least 80%, at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100%, sequence identity to the mature polypeptide of SEQ ID NO: 8.” Borch et al., page 22, lines 11-16.  “In another aspect, the parent is a fragment of the mature polypeptide of SEQ ID NO: 8 containing at 430 amino acid residues, e.g., at least 455 amino acid residues or at least 480 amino acid residues.” Borch et al., bridging pages 32-33.
Recited SEQ ID NO: 3 and the mature polypeptide of SEQ ID NO: 12 (positive position numbers) of Borch et al. are 100% identical in amino acid sequence.  
et al. (Db) is as follows:

    PNG
    media_image1.png
    702
    644
    media_image1.png
    Greyscale


	An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 12 of Borch et al. (mature polypeptide) (Db) is as follows:

    PNG
    media_image2.png
    630
    639
    media_image2.png
    Greyscale

	As such, SEQ ID NO: 12 of Borch et al. with alterations 197A, 198A, 199*, and 200A,G,W at positions corresponding to the mature polypeptide of SEQ ID NO: 2 of Borch et al. is a cellobiohydrolase variant polypeptide having at least 70% identity to recited SEQ ID NO: 1 and further has the substitutions T8A, S17Q and K400A relative to recited SEQ ID NO: 1.  That is, SEQ ID NO: 12 of Borch et al. is a cellobiohydrolase variant polypeptide having all of the features recited in at least claims 1, 5, 8-9, 21 and 29.  It is noted that any cellobiohydrolase necessarily has a catalytic domain that provides for such 
	As such, SEQ ID NO: 12 of Borch et al. with alterations 197A, 198A, 199*, and 200A,G,W at positions corresponding to the mature polypeptide of SEQ ID NO: 2 of Borch et al. is a cellobiohydrolase variant polypeptide having at least 99% identity to recited SEQ ID NO: 3 and less than 100% identity to recited SEQ ID NO: 3 and further has the substitutions T8A, S17Q and K400A relative to recited SEQ ID NO: 1.  That is, SEQ ID NO: 12 of Borch et al. is a cellobiohydrolase variant polypeptide having all of the features recited in at least claims 1-2, 4-6, 8-9 and 21-29.  
Regarding claim 3, Borch et al., bridging pages 32-33, indicates a parent cellobiohydrolase can be a fragment of  SEQ ID NO: 12 of Borch et al. (i.e. recited SEQ ID NO: 3) wherein a variant produced therefrom will be a fragment as recited.  In view of the definition of fragment on pages 9-10 of the specification, any cellobiohydrolase having less amino acid residues than SEQ ID NO: 1, 5 or 5 as recited in claim 3 is considered to be a fragment as recited in claim 3.
Regarding claim 7, “In each of the embodiments described above, a variant of the present invention may be a hybrid polypeptide (chimera) in which a region of the variant is replaced with a region of another polypeptide. In one aspect, the region is a carbohydrate binding domain. The carbohydrate binding domain of a variant may be replaced with another (heterologous) carbohydrate binding domain.” Borch et al., page 27, lines 17-21. 
Regarding claim 10, Examples 12 and 13 of Borch et al. directly indicate that the substitutions taught therein are described and expected to increase thermostability relative to a parent cellobiohydrolase.
Regarding claim 11, Borch et al., page 52, lines 1-8, indicate that any of the described cellobiohydrolase variants can be present in a broth formulation or a cell composition, which is deemed to meet the features of claim 11.
Regarding claims 12-14, the “present invention also relates to nucleic acid constructs comprising a polynucleotide encoding a variant of the present invention operably linked to one or more control sequences that direct the expression of the coding sequence in a suitable host cell under conditions compatible with the control sequences,” which is understood as teaching that any of the cellobiohydrolase et al. states that the cellobiohydrolase variant can be produced by culturing a host cell containing a nucleic acid construct as described by Borch et al.
Regarding claims 15-16, claims 15-16 of Borch et al. state that the polynucleotide constructs as described can be transformed into a plant cell and the cellobiohydrolase variant produced by cultivating the transformed plant cell.
It is further noted that SEQ ID NO: 16 of Borch et al. appears to be identical to recited SEQ ID NO: 5.

Claim(s) 1-2, 4-9, 11-14, 17 and 21-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dana et al. (Biased Clique Shuffling Reveals Stabilizing Mutations in Cellulase Cel7A, Biotechnol Bioeng. 109 (2012): 2710-19) as evidenced by Uniprot, Accession No. Q87FL9, 2011, www.uniprot.org.
“Using biased clique shuffling (BCS) of 11 Cel7A genes, we generated a small library (469) rich in activity (86% of the chimeras were active) and identified 51 chimeras with improved thermostability, many of which contained mutations in the loop networks that extend over the enzyme’s active site.”  Dana et al., abstract.
“Where needed, linkers and CBMs from related Cel7A enzymes were appended to the catalytic domains identified. Selected genes are shown in Table I with Uniprot accessions in Supplemental Figure 4.” Dana et al., page 2711, right column.  As shown in Table I of Dana et al., Talaromyces emersonii Cel7A is fused to a heterologous C-terminal CBM (cellulose binding module) domain.  Supplemental Fig. 4 of Dana et al. shows that the amino acid sequence for Talaromyces emersonii Cel7A is as provided in Uniprot Q8TFL9. “For all genes, the native signal sequence was identified using SignalP and replaced with the mutant a-factor leader AppS4.” Dana et al., page 2711, right column.  An alignment between recited SEQ ID NO: 3 (Qy) and the enzyme described in Uniprot Q87FL9 (Db) (with signal sequence removed, first 18 N-terminal amino acid residues) is as follows:


    PNG
    media_image3.png
    637
    630
    media_image3.png
    Greyscale

As can be seen, the Talaromyces emersonii Cel7A described by Dana et al. is over 98% identical and less than 100% identical to recited SEQ ID NO: 3 and further has a heterologous CBM fused thereto as discussed above.  Due to the high identity between Talaromyces emersonii Cel7A cellulase and recited SEQ ID NO: 3, it is clear that the Cel7A cellulase is a cellobiohydrolase.  
An alignment between recited SEQ ID NO: 1 (Qy) and Uniprot Q87FL9 (Db) as referenced by Dana et al. is as follows:


    PNG
    media_image4.png
    636
    644
    media_image4.png
    Greyscale

	As can be seen in the alignment above, the T. emersonii Cel7A cellobiohydrolase has the substitutions T8A, S17Q and K400A relative to recited SEQ ID NO: 1. It is noted that any cellobiohydrolase necessarily has a catalytic domain that provides for such cellobiohydrolase catalytic activity.  Since the substitution S17Q is present at positon 17 corresponding to recited SEQ ID NO: 1, such substitution is in a catalytic domain as recited in claim 5.
	“The sequences from the biased library were dominated by the Te Cel7A sequence, and even the most diverse was only 29 mutations away from the Te Cel7A sequence. Many sequences were found that had fewer than six mutations.” “In the active and stable category, 12 of the chimeras that hydrolyzed the et al., page 2716, left column. “The active stable sequences are listed in Table II, and the remaining sequences appear in Supplemental Figures 7 and 8.” Dana et al., page 2716, right column.
	From the above description, the mutations stated in Table II of Dana et al. are relative to the Te Cel7A sequence and includes D181N (in chimera 1GH21) wherein position D181 of Te Cel7A aligns with position 184 of recited SEQ ID NO: 1 as shown in the alignment above.  The generation of mutants including an Asp to Asn substitution at position 184 corresponding to recited SEQ ID NO: 1 by modification of the Te Cel7A sequence having over 98% identity to recited SEQ ID NO: 3 meets the features of claim 17.  As stated below, Dana et al. directly states that variants of Te Cel7A are recovered from a culture supernatant as recited in claim 17.  Further, the mutant Cel7A cellobiohydrolases described in Table II of Dana et al. meet all of the features of claims 1, 2, 4-11 and 21-29.  Dana et al., Fig. 3-5., shows that the 1G21 chimera has significantly increased thermostability.
	Regarding claims 11-14 and 17, Dana et al. describe expression of the described Cel7A cellobiohydrolases from “a high-copy pRS424 plasmid, supernatant from yeast transformed
with Te Cel7A under control of the copper inducible promoter Cup1,” which is a description of a recombinant yeast host cell having a polynucleotide in the form of pRS424 expression plasmid encoding an appropriate cellobiohydrolase operatively linked to Cup1 as a control sequence to direct production in the host cell.  Dana et al., page 2713, right column.  Such yeast cells are cultured under conditions to produce Cel7A and “recombinant His-tagged T. emersonii Cel7A catalytic domain was recoverable from culture supernatant” and “17 mg/L of Te Cel7A with appended linker and carbohydrate-binding module (CBM) was recovered in pure form with limited hyperglycosylation.” Dana et al, bridging pages 2713-14.  “Supernatant was collected and purified over a GE HisTrap HP 5mL column,” i.e. His-tagged Cel7A is recovered.  Dana et al., page 2711, right column. Such recovered or purified Cel7A cellobiohydrolase in an enzyme composition as recited in claim 11; for example, “26 mg/L of purified recombinant His-tagged T. emersonii Cel7A catalytic domain was recoverable from culture supernatant,” which constitutes an enzyme composition.  Dana et al., page 2713, right column.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-12 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon being a naturally-occurring product without significantly more. The claim(s) recite(s) a variant cellobiohydrolase and isolated polynucleotide encoding the cellobiohydrolase variant that include natural products. This judicial exception is not integrated into a practical application because the claims do not recite any features directed to a practical application as further reviewed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons further reviewed below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A has two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here, the rejected claims are directed towards a composition of matter such that step 1 is yes.  Uniprot, Accession No. Q8TFL9, 2011, www.uniprot.org, disclose a glucanase that is a naturally-occurring polypeptide encoded by the genome of Talaromyces emersonii that is 99% identical to recited SEQ ID NO: 3 (Qy) as shown in the following alignment.

    PNG
    media_image5.png
    673
    732
    media_image5.png
    Greyscale

	Due to the near identity between recited SEQ ID NO: 3 and the glucanase described in Uniprot Q8TFL9 is a cellobiohydrolase wherein a glucanase is a generic class of enzymes that cleaves beta-glycosidic bonds. 
Further, both recited SEQ ID NO: 3 and Uniprot Q8TFL9 have at least the substitutions T8A, S17Q and K400A relative to SEQ ID NO: 1 as to meet all of the features of claims 1, 2, 4-6, 8-9 and 21-29.  It is noted that any cellobiohydrolase necessarily has a catalytic domain that provides for such cellobiohydrolase catalytic activity.  Since the substitution S17Q is present at positon 17 corresponding to recited SEQ ID NO: 1, such substitution is in a catalytic domain as recited in claim 5.


    PNG
    media_image6.png
    640
    653
    media_image6.png
    Greyscale

Further, Uniprot, Accession No. A0A1Q5UH86, 2021, www.uniprot.org, disclose a naturally-occurring glucanase from Penicillium subrubescens that is classified in EC 3.2.1.91 and releases cellobiose from the non-reducing ends of β-1,4-linked glucose polymers as to be a cellobiohydrolase.  As indicated in the following alignment recited SEQ ID NO: 1 (Qy) and Uniprot A0A1Q5UH86 (Db) share about 85% identity and the cellobiohydrolase described in Uniprot A0A1Q5UH86 has the substitutions T8A, E240G and S87T relative to recited SEQ ID NO: 1.  It is noted that any cellobiohydrolase necessarily has a catalytic 


    PNG
    media_image7.png
    713
    635
    media_image7.png
    Greyscale


Regarding claim 12, the naturally-occurring Talaromyces emersonii chromosome (i.e. polynucleotide) operably linked to its native promoter (i.e. a control sequence that can direct production of cellobiohydrolase in an expression host) meets the features of claim 12 except for being isolated, wherein Uniprot Q8TFL9 evidences that the disclosed polypeptide is encoded by genomic DNA.  Regarding claim 11, claim 11 recites the enzyme as recited in claim 1 with the additional limitation that the enzyme is in a composition.
	Since the cellobiohydrolase product recited in claims 1-2, 4-9, 11-12 and 21-29 includes naturally-occurring cellobiohydrolases as discussed above, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception” such that step 2A, prong 1, is satisfied for the rejected claims.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
 	Claims 1-2, 4-9 and 21-29 do not recite any additional elements other than the natural product cellobiohydrolase.  Claim 11 recites an additional feature of an enzyme composition having the natural product cellobiohydrolase and claims 12 recites a requirement of an “isolated” polynucleotide encoding the cellobiohydrolase wherein the isolated naturally-ocurring gene sequence and endogenous promoter 
Regarding Step 2B, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  
As discussed above, claims 1-2, 4-9, 11-12 and 21-29 do not recite any additional elements.  The additional elements of a polynucleotide being isolated or the cellobiohydrolase being in a generic composition are not features directed at anything other than the natural phenomenon (i.e. the judicial exception) itself.  See MPEP 2106.04(b)(I).  As such, Step 2B is answered in the negative and claims 1, 2, 4-9, 11-12 and 22-28 are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments
Applicant in brief states that the claims have been amended to overcome the previous grounds of rejection.  Applicant also notes that “Borch et al. requires a deletion in position 199 while the claim 1 requires a substitution to be made.”
The Examiner disagrees with applicant’s statement that claim 1 requires a substitution at position 199 to be made.  Claim 1 directly recites the transitional phrase “comprising,” which is an open transitional phrase that allows for substitutions, deletions and/or insertions not recited in claim 1 to read on embodiments of claim 1 provided that such embodiment also has at least 70% identity to one of SEQ ID NOS: 1, 3 and 5.  See MPEP 2111.03.  Further, position 199 is recited as part of a Markush group in the alternative among several substitutions.  For example, a cellobiohydrolase having 100% identity to SEQ ID NO: 1 including no substitution at position 199 except having a substitution at position 17 (e.g. 
The following guidance from MPEP 2113(I) is also noted:  “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  As such, embodiments of the claims are not required to be made by any specific method of production including any act of substitution to another sequence.  Rather, claims 1 and 5 only require that embodiment variant cellobiohydrolases have the recited substitutions relative to SEQ ID NO: 1 regardless of how such variant cellobiohydrolases are produced.  Stated in other words, the independent claims 1 and 5 all recite a composition of matter and no not require any method or process act of substitution be performed.
The grounds of rejection above are necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TODD M EPSTEIN/Examiner, Art Unit 1652